ROBERT G. DOWD, Jr., Presiding Judge,
dissenting.
I respectfully dissent from the majority opinion. On July 24, 1997, a juvenile court commissioner certified Defendant to stand trial as an adult.1 Defendant was indicted on August 4, 1997, and trial commenced on March 23, 1998. Defendant was found guilty on two counts of murder in the first-degree and two counts of armed criminal action on March 25, 1998.2 On April 1, 1998, Defendant filed a Motion for New Trial generally objecting to the certification. On April 3, 1998, Defendant filed an amended Motion for New Trial, alleging the commissioner had no authority to sign the dismissal order. The juvenile court commissioner’s order was adopted as a judgment of the court by an Article V judge on April 21, 1998. Defendant was sentenced on these charges on May 22, 1998.
The majority concludes that a judgment or order signed by a juvenile court commissioner rather than an Article V judge is not a final judgment, and, therefore, no appeal lies because the trial court never obtained jurisdiction. Assuming arguendo that “certification” orders are final judgments,3 I disagree with the majority because it applies Slay v. Slay, 965 S.W.2d 845 (Mo. banc 1998), retroactively to a certification proceeding “concluded” on July 23, 1997. In Slay, the Missouri Supreme Court held that family court documents are not final, appealable judgments unless signed by an Article V judge. Id. While Slay was the catalyst for the law in its present state, it does not appear to apply in this case because changes in a statute are presumed to operate prospectively. See Jones v. Mo. Dept. of Social Services, 966 S.W.2d 324, 327 (Mo.App. E.D.1998)(citing Callahan v. Cardinal demon Hosp., 863 S.W.2d 852, 872 (Mo. banc 1993)).
Prior to Slay, the second sentence of Section 487.030.1, RSMo Cum.Supp.1997, provided that in cases other than IV-D cases, “findings and recommendations of the commissioner shall become a judgment of the court when entered by the commissioner.” (Emphasis added.)4 In response to the decision in Slay, the legislature amended the statute to read: “findings and recommendations of the commissioner shall become the judgment of the court when adopted and confirmed by an order of a circuit or an associate circuit judge.” Section 487.030.1, RSMo Cum.Supp.1998. (Emphasis added.) It seems clear that the certification proceeding at issue here falls under the former statute and became a judgment of the court when entered on July 24,1997, by the commissioner.
The Missouri Supreme Court ruling in State ex rel. York v. Daugherty, 969 S.W.2d 223 (Mo. banc 1998) is instructive on the issue of pre-Slay rulings by commissioners. Daugherty, an Article Y judge, responding to the concern generated by the decision in Slay, began entering *531“final judgments” by adopting and signing orders in family court actions that were previously decided by commissioners. Id. at 224. In Daugherty, former spouses challenged a dissolution judgment entered by the family court commissioner prior to Slay. The Missouri Supreme Court held that a party is estopped from challenging as unconstitutional a judgment of dissolution solely because a commissioner has signed it if they have failed to utilize the statutory procedure available for review by an Article V judge. Id. at 225.
As in Daugherty, the statute provided a mechanism through which a party could challenge a commissioner’s determination before a circuit judge. Section 487.030.2, RSMo Cum.Supp.1997, states that a party is entitled to file a motion for a hearing within fifteen days after receiving notice of the commissioner’s findings. “One who fails to timely take advantage of [such] mechanism has waived any objection to the commissioner’s authority, findings and legal conclusions ... and the findings and recommendations are as conclusive as if entered as the judgment of an Article V judge.” Id. at 225. Defendant did not seek review of the commissioner’s certification within the statutorily required fifteen days. Therefore, under Daugherty, Defendant waived his right to challenge the commissioner’s order. Id.
Further, a “critical question in determining whether waiver occurs is whether the party affected had a reasonable opportunity to raise the unconstitutional act ... by timely asserting the claim before a court of law.” Daugherty at 225 (citing Collier v. Director of Revenue, 780 S.W.2d 639, 641 (Mo. banc 1989)). While a notable exception arises where subject matter jurisdiction is lacking in the forum where the waiver occurs, “even an absence of jurisdiction is not necessarily an obstacle to a judgment” that conclusively affects the rights of either party. Id. Here, Defendant had an opportunity to challenge the commissioner’s finding after receiving notice the case was transferred. Moreover, he had a second opportunity once the trial began.
It is incumbent on a defendant, once he proceeds to trial, to raise defects or objections, constitutional or otherwise, pertaining to juvenile court proceedings, by moving to quash the indictment or moving to remand for further proceedings in the juvenile court. Richardson v. State, 555 S.W.2d 83, 87 (Mo.App.1977) (emphasis added). See also, In re T.J.H., 479 S.W.2d 433 (Mo. banc 1972); State v. Abbott, 654 S.W.2d 260, 273 (Mo.App. S.D.1983)(as in Richardson, both cases challenged orders signed by Article V judges). Nonobservance of this procedure constitutes a waiver of any objections, including constitutional objections, that the defendant might otherwise have had as to whether proceedings in juvenile court conformed to prescribed standards. Id.5 Defendant made neither motion at trial, again waiving his right to challenge the juvenile court proceedings.
In reasonable reliance upon the validity of the juvenile court commissioner’s order, the State proceeded to indict and try Defendant. Although Defendant objected generally prior to trial, Defendant did not question the commissioner’s authority or suggest the dismissal order was defective. Defendant did not pursue such a challenge until after trial. Further, at no time has Defendant challenged the underlying merits of the certification. Defendant also did not seek review of the commissioner’s certification within the statutorily required fifteen days. Defendant did not move to dismiss the indictment in the trial court, nor did he file a motion to remand to the juvenile division to conduct a hearing in front of an Article V judge. Although I *532find no other case directly on point, I believe the language in Daugherty applies equally here. For all of these reasons, I would deny Defendant’s first point.
Finding the trial court did properly acquire jurisdiction, I would deny Defendant’s second and third points for failure on the merits. I believe the judgment should be affirmed.

. Under Section 211.071.1, RSMo 1994, the juvenile court "certifies” a juvenile to be tried as an adult by dismissing the petition alleging an offense considered a felony if committed by an adult. Juvenile court jurisdiction is thereby waived and the juvenile is transferred to a court of general jurisdiction for prosecution under the general law. The juvenile court retains jurisdiction over later offenses if the juvenile is found not guilty, but its jurisdiction is forever terminated if the trial results in conviction. Sections 211.071.9 and 211.071.10, RSMo 1994.


. This occurred one day after the Missouri Supreme Court’s decision in Slay v. Slay, 965 S.W.2d 845 (Mo. banc 1998).


. Nowhere in Section 211.071 is there a reference to a "final judgment” of the court, only to dismissal orders. Moreover, according to the Missouri Supreme Court, judgments to relinquish jurisdiction signed by judges are not considered final. In re T.J.H., 479 S.W.2d 433, 434 (Mo. banc 1972).


. Chapter 487 of the Missouri Revised Statutes concerns family courts. Section 487.020 governs appointment of all family court commissioners, including juvenile court commissioners. Section 487.030 governs the findings of all commissioners appointed under this chapter.


. Ford v. State, 534 S.W.2d 111 (Mo.App.1976) and Jefferson v. State, 442 S.W.2d 6, 12 (Mo.App.1969) support this proposition. In both, convictions were affirmed despite juvenile defendants’ claims that constitutional rights were violated when no hearing was permitted after a juvenile court dismissed the petition.